Citation Nr: 1511808	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  05-40 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, T.H., and D.A.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from November 1989 to March 1992, which included service in the Southwest Asia Theater of Operations during the Gulf War. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A July 2007 Board decision, in part, denied the issue on appeal.  The Veteran appealed the July 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court vacated the Board decision and remanded the case to the Board for compliance with an August 2008 Joint Motion for Remand (Joint Motion).  In November 2009, November 2011, March 2013, January 2014, and July 2014, the Board remanded the issue on appeal for additional development.  

In December 2006, the Veteran testified before an undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In light of the poor quality of the recording, and pursuant to the Joint Motion, the Veteran testified before a second undersigned VLJ at a September 2011 Travel Board hearing at the RO.  At that time, the Veteran waived the right to testify before a third VLJ who would be part of the panel that decides the current appeal.  See hearing transcript, pg. 7.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  


FINDINGS OF FACT

1.  The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  The most probative evidence of record reflects that the Veteran's gastrointestinal distress demonstrates a qualifying chronic disability, namely irritable bowel syndrome, resulting from undiagnosed illness due to his Persian Gulf service, which can at least be rated as compensable.  


CONCLUSION OF LAW

The Veteran's irritable bowel syndrome is presumed to have been incurred during his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317.

 Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or diseases and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation) indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  38 C.F.R. § 3.317(a)(2).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 111, 38 C.F.R. § 3.317.

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

A VA examination was conducted in September 2014.  The examiner found that the Veteran's history of subjective nonspecific gastrointestinal complaints, negative EGD and colonoscopy findings are suggestive of irritable bowel syndrome, which is at least as likely as not related to his active military service in the Persian Gulf War.  

As the September 2014 examination yielded a finding of irritable bowel syndrome ("IBS"), the Veteran's disability merits application of presumptive service connection if his IBS manifested during service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317.  

The Veteran testified in his September 2011 hearing that he never sought treatment in service for gastrointestinal problems, and that the only incident of stomach trouble in service he could recall occurred when he ate shrimp in spite of a shrimp allergy.  The Veteran's service treatment records (STRs) do not contain report of gastrointestinal trouble.  The evidence of record thus does not reflect that the Veteran's irritable bowel syndrome began in the Southwest Asia theater of operations.  Therefore, in order to grant service connection on the basis of the Persian Gulf presumption, the Board must also determine whether the Veteran's gastrointestinal symptoms have manifested to a degree of 10 percent.  See 38 C.F.R. § 3.317(a)(1)(i).  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich, 19 Vet.App. 470, 472.  The Board must explain its selection of an analogous Diagnostic Code.  Id. 

The Board finds that the Veteran's gastrointestinal symptomatology can be rated as 10 percent disabling by analogy to Diagnostic Code 7319 (irritable colon syndrome).  Specifically, the functions affected, anatomical location, and symptomatology for this diagnostic code are similar to the Veteran's current complaints.  See 38 C.F.R. § 3.317(a)(5) ; see also Stankevich, 19 Vet.App. at 472.  Under Diagnostic Code 7319, a 10 percent rating is warranted for a moderate disability with frequent episodes of bowel disturbance with abdominal distress.  

In a June 2013 VA examination, the Veteran reported diarrhea/loose bowel movements on an almost daily basis, which the examiner does not appear to have considered when finding the Veteran did not have episodes of bowel disturbance with abdominal distress.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's bowel disturbance on an almost daily basis is sufficient to warrant presumptive service connection.  

The claim of service connection for IBS is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for irritable bowel syndrome, to include as due to an undiagnosed illness, is granted.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


